Case 3:19-cv-17912-BRM-LHG Document 17 Filed 10/24/19 Page 1 of 5 PageID: 120



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
Trenton, New Jersey 08625
Attorney for Defendants


By:      Stuart M. Feinblatt
         Assistant Attorney General
         (609) 376-3202
         Stuart.Feinblatt@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

 ILLINOIS OPPORTUNITY
 PROJECT,
                                          Civil Action No. 19-cv-17912
       Plaintiff,

  v.

 STEPHEN M. HOLDEN, ERIC H.
 JASO, and MARGUERITE T.                           CONSENT ORDER
 SIMON, in their official capacities as
 commissioners of the New Jersey
 Election Law Enforcement
 Commission,

       Defendants.

      THIS MATTER having been brought before the Court by agreement of Mark
R. Scirocco, Esq., counsel for Plaintiff Illinois Opportunity Project (“IOP”), and
Gurbir S. Grewal, Attorney General of New Jersey, by Stuart M. Feinblatt, Assistant
Attorney General, counsel for Defendants Stephen M. Holden, Eric H. Jaso, and
Marguerite T. Simon, in their official capacities as commissioners of the New Jersey
Election Law Enforcement Commission (ELEC) (together, “Defendants”); and it
Case 3:19-cv-17912-BRM-LHG Document 17 Filed 10/24/19 Page 2 of 5 PageID: 121



appearing by the signatures affixed below that the parties agree; and for good cause
shown; and
       WHEREAS the New Jersey Legislature passed S150 on June 10, 2019, and
the legislation was enacted as P.L. 2019, c.124 (“the Act”) on June 17, 2019, upon
the signature of Governor Murphy (the term “the Act” does not include the pre-
amendment provisions of Title 19, Chapter 44A of the New Jersey Statutes); and

      WHEREAS the effective date of the Act is October 15, 2019; and

     WHEREAS the Act defines the term “independent expenditure committee”
and imposes certain legal requirements on entities that qualify as independent
expenditure committees; and

       WHEREAS on June 25, 2019, Americans for Prosperity (“AFP”) filed a
Complaint and Motion for Preliminary Injunction against Defendants and Gurbir S.
Grewal, in his official capacity as Attorney General of New Jersey, challenging the
constitutionality of the Act on its face and as applied, including on the grounds that
the Act is overly broad in its description of the independent expenditure committees
subject to its requirements; and
       WHEREAS on September 10, 2019, the American Civil Liberties Union of
New Jersey and the American Civil Liberties Union, Inc. (together, “ACLU
Plaintiffs”), filed a Complaint against the same Defendants in the United States
District Court, District of New Jersey, Docket No. 3:19-cv-17807-BRM-LHG,
raising similar challenges to the Act as those raised by AFP but also specifically
challenging the Act’s provisions relating to the leadership and management of
independent expenditure committees; and
       WHEREAS on September 12, 2019, IOP filed a Complaint and Motion for
Preliminary Injunction against Defendants in the United States District Court,
District of New Jersey, Docket No. 3:19-cv-17912-BRM-LHG, raising similar
challenges to the Act as those raised by AFP but also specifically challenging the
Act’s provisions relating to sponsor registration, disclosure and disclaimer
requirements for independent expenditure committees; and
      WHEREAS the AFP’s, ACLU Plaintiffs’, and IOP’s cases have been
designated as related; and
      WHEREAS the Court entered a text order on September 17, 2019, holding
the ACLU Plaintiffs’ and IOP’s cases in abeyance until the Court rendered a decision
Case 3:19-cv-17912-BRM-LHG Document 17 Filed 10/24/19 Page 3 of 5 PageID: 122



on AFP’s Motion for Preliminary Injunction in recognition of the close relationship
between the three cases; and
      WHEREAS on October 2, 2019, the Court issued an Opinion and Order
granting AFP’s Motion for Preliminary Injunction; and
      WHEREAS the Court concluded that AFP “has met its burden of
demonstrating it has a reasonable probability of winning on the merits at trial on its
claim that the Act is facially unconstitutional” on the ground that the Act is overly
broad in its description of the independent expenditure committees subject to its
requirements; and
       WHEREAS the Court stated that its preliminary injunction does not “prevent
the New Jersey Legislature from approving legislation required to correct the
unconstitutional weaknesses in the Act” and does not “prevent ELEC from engaging
in rulemaking that also might bring clarity to the Act’s language and to how the
regulator would enforce the Act”; and
      WHEREAS the provisions of the Act challenged by the ACLU Plaintiffs and
IOP plaintiffs are identical or comparable in their scope to the provisions that the
Court preliminarily declared unconstitutional in the AFP case;
      WHEREAS the parties hereto seek to maintain the status quo pending further
developments in the litigation, or remedial action by the Legislature or ELEC;
       THEREFORE, IT IS on this 23rd day of         October 2019,

      ORDERDED that:
      1. The Act is preliminarily enjoined insofar as it imposes any legal
         requirement on any independent expenditure committee, including IOP
         and their employees or agents;

      2. Defendants, and any state officers acting in concert with them or under
         their direction or authority, shall not take any action to enforce, or direct
         the enforcement of, the Act against any independent expenditure
         committee, including the IOP and their employees and agents, in any
         respect up to and until the date the Court removes the preliminary
         injunction;

      3. IOP shall not be required to take any action related to the Act prior to the
         date on which the Court removes the preliminary injunction, or the
Case 3:19-cv-17912-BRM-LHG Document 17 Filed 10/24/19 Page 4 of 5 PageID: 123



         effective date of any implementing rules promulgated by ELEC,
         whichever is earlier;

      4. Defendants, and any state officers acting in concert with them or under
         their direction or authority, shall not seek to hold any independent
         expenditure committee, including IOP or their employees or agents, liable
         for any alleged noncompliance with the Act up to and including the date
         on which the Court removes the preliminary injunction;

      5. Should Defendants seek to end the preliminary injunction, they shall notify
         IOP; and

      6. Nothing in this consent order prevents further action by the Legislature or
         ELEC, as described by the Court in the Opinion in AFP, or enforcement
         of any rules promulgated by ELEC.




 /s/Brian R. Martinotti
HON. BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE
Case 3:19-cv-17912-BRM-LHG Document 17 Filed 10/24/19 Page 5 of 5 PageID: 124



We hereby consent to the form, content, and entry of this Order.



                                GURBIR S. GREWAL
                                ATTORNEY GENERAL OF NEW JERSEY


                         By:    /s/ Stuart M. Feinblatt
                                Stuart M. Feinblatt
                                Assistant Attorney General
                                Attorney for Defendants

                   DATED: 10/11/2019


                         By:    /s/ Mark R. Scirocco
                                Mark R. Scirocco, Esq.
                                Attorneys for Plaintiffs
                                Illinois Opportunity Project

                   DATED: 10/11/2019
